                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

John McDonald,

        Plaintiff,
                                                       No. 20 C 3653
v.
                                                       Hon. Rebecca R. Pallmeyer
Governor JB Pritzker and Grace B. Hou,

        Defendants.

        DEFENDANTS’ SECOND SUPPLEMENTAL FILING IN OPPOSITION TO
          PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
                       AND PRELIMINARY INJUNCTION

        Defendants JB Pritzker and Grace B. Hou, by their attorney Kwame Raoul, Attorney

General for the State of Illinois, hereby submit the following additional supplemental filing in

opposition to Plaintiff’s motion for a temporary restraining order and preliminary injunction:

     1. Attached as Exhibits 1 and 2 are the final versions of the the Individual Benefit/Risk Tool

and the Provider Readiness Tool that were previously submitted to this Court. [ECF #25-1 and 25-

2]. These versions are substantially the same as those previously submitted.

     2. Attached as Exhibit 3 is the final guidance that DHS will be distributing to providers, which

includes feedback from IDPH. This document is labeled as “draft” in keeping with DHS

distribution policies; however, it is the final document that will be distributed to CDS providers.

     3. All three documents (the tools and guidance) will be sent out to providers today.



Dated: July 2, 2020                                    Respectfully submitted,

                                                       KWAME RAOUL
                                                       Attorney General of Illinois

                                                       /s/ Amanda L. Kozar

                                                  1
    Amanda L. Kozar
    Mary A. Johnston
    Sarah Newman
    Michael Dierkes
    Office of the Illinois Attorney General
    100 West Randolph Street
    Chicago, Illinois 60601

    Counsel for JB Pritzker and Grace B. Hou




2
                               CERTIFICATE OF SERVICE

I certify that on July 2, 2020, I caused a copy of the foregoing to be filed electronically on
CM/ECF, which will cause a notice of filing to be sent to all counsel of record who have entered
appearances.

                                                    /s/ Amanda L. Kozar




                                               3
